             Case 2:20-cv-01606-BJR Document 43-2 Filed 01/22/21 Page 1 of 6




 1                                                                 The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                              UNITED STATES DISTRICT COURT
13                             WESTERN DISTRICT OF WASHINGTON
14                                       AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                   NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                        SECOND SUPPLEMENTAL
20   Nevada Limited Liability Company,                   DECLARATION OF KATHERINE
21                                                       PAULSON IN SUPPORT OF
22                      Plaintiffs,                      DEFENDANTS’ MOTION TO DISMISS
23
24           v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                      Defendants.
32
33
34
35
36          Katherine Paulson declares as follows:
37          1.      I am over the age of 18 and am named as a defendant in this action. I make this
38
39   declaration based on personal knowledge.
40
41          2.      I make this declaration to respond to assertions contained in the Declaration of
42
43   Lori Ann Barnhart (Dkt. 38-1). I will refer that at the “Second Declaration.”
44
45


     SECOND SUPPLEMENTAL DECLARATION OF                             G O R DO N     600 University Street
     KATHERINE PAULSON IN SUPPORT OF DEFENDANTS’                      T IL DE N    Suite 2915
     MOTION TO DISMISS - 1                                           THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 43-2 Filed 01/22/21 Page 2 of 6




 1          3.      The Second Declaration asserts that Ms. Barnhart contacted me to tell me it was
 2
 3   her intention to contact Plaintiffs’ attorneys, to notify them about the inclusion of the work
 4
 5   contact information of the “wrong” Lori Barnhart, and that I “told [her] expressly to not contact
 6
 7   Plaintiffs’ Counsel, but to contact her attorney, Michael P. Brown, instead.” Dkt 38-1 at ¶19.
 8
 9   This is completely false. The actual December 24, 2020 conversation (from Twitter) is set forth
10
11   below. I simply told Ms. Barnhart “You can speak to my attorney if you like. He isn’t sure if he
12
13   can help.” (Emphasis added). I did not “tell her not to contact” Plaintiffs’ attorneys. The purple
14
15   boxes are my responses to her messages (in gray):
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     SECOND SUPPLEMENTAL DECLARATION OF                              G O R DO N     600 University Street
     KATHERINE PAULSON IN SUPPORT OF DEFENDANTS’                       T IL DE N    Suite 2915
     MOTION TO DISMISS - 2                                            THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
            Case 2:20-cv-01606-BJR Document 43-2 Filed 01/22/21 Page 3 of 6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     SECOND SUPPLEMENTAL DECLARATION OF               G O R DO N     600 University Street
     KATHERINE PAULSON IN SUPPORT OF DEFENDANTS’        T IL DE N    Suite 2915
     MOTION TO DISMISS - 3                             THOMAS        Seattle, WA 98101
                                                      C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 43-2 Filed 01/22/21 Page 4 of 6




 1          4.      The Second Declaration asserts that Ms. Barnhart and I communicated on an
 2
 3   “extremely frequent basis.” This is not true. We communicated infrequently, mostly over
 4
     Twitter. I do not believe we ever spoke by telephone or communicated by email.
 5
 6          5.      The Second Declaration asserts that I knew Ms. Barnhart was from Washington
 7
 8   since May of 2020 and that she “disclosed” this to me numerous times. This is also not true. I do
 9
10   not recall her ever telling me where she was from, nor did I notice anything on her Facebook
11
     page stating where she was from (if it did include that information). I had a large number of
12
13   Facebook “friends” and I paid little attention to any one of them or their “profiles.” I did not
14
15   become aware of Ms. Barnhart’s state of residence until recently in the context of the personal
16
17   jurisdiction dispute.
18
            6.      The Second Declaration asserts that I somehow deputized Ms. Barnhart to
19
20   perform “tasks” for me as my “agent” or “bulldog.” This is nonsense. Ms. Barnhart voluntarily
21
22   inserted herself into my channel and into social media conversations related to my channel. I
23
24   never asked her to perform any “tasks” for me. In Paragraph 10, Ms. Barnhart refers to an
25   exchange we had after I blocked someone from communicating with me, because of what I
26
27   found to be inappropriate conduct. I casually stated that Ms. Barnhart could explain to this
28
29   person why she had been blocked. This was not an “assignment” from me to an “agent” or
30
31   “bulldog.”
32          7.      The Second Declaration asserts that I instructed Ms. Barnhart to “mass flag”
33
34   competitors. This is false. In the case of content creator Lil Red, my recollection is as follows. I
35
36   noticed during one of my live stream videos that Lil Red was “rebroadcasting” my livestream
37
38   live on its channel, which is a copyright violation and against the terms of use. I was busy doing
39   my live stream, so I asked my “audience” to flag that one video because I could not. This is not
40
41   “mass flagging.” In the second “case” Ms. Barnhart references, Sharrell’s World, my recollection
42
43   is as follows. That creator falsely accused me of hacking her and of using a racial slur. Ms.
44
     Barnhart was upset by these false allegations and wanted to know what to do. I simply told her
45


     SECOND SUPPLEMENTAL DECLARATION OF                               G O R DO N     600 University Street
     KATHERINE PAULSON IN SUPPORT OF DEFENDANTS’                        T IL DE N    Suite 2915
     MOTION TO DISMISS - 4                                             THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 43-2 Filed 01/22/21 Page 5 of 6




 1   that YouTube has a reporting system if she feels like content is breaking community guidelines. I
 2
 3   did not instruct her to report. Ms. Barnhart believed Sharrell’s World violated the community
 4
     guidelines and wanted to do something. Again, this is not “mass flagging.” As the name
 5
 6   suggests, mass flagging refers to indiscriminately reporting all of a competitors’ videos to
 7
 8   YouTube as violating policies, for the purpose of harassing and interfering with their business. I
 9
10   have never done that or anything close.
11
            8.      I did on occasion make facetious references on Twitter to Ms. Barnhart being one
12
13   of my “ride-or-dies” who would defend me online. It was not meant literally (obviously). It was
14
15   a half-joking reference to the fact that Ms. Barnhart chose to defend me online from what she
16
17   perceived as unfair treatment. But I did not instruct her to do so, nor was she acting as my
18
     “agent.” I understand Ms. Barnhart confirmed this in an email to my attorney, saying: “She [me]
19
20   has done nothing wrong and I always expressed that I stand alone. I was standing up for what
21
22   was right and I am against bullying and harassment and I know that Katie is too.” Supplemental
23
24   Brown Declaration, Ex. B at 18.
25
26
27
28           I declare pursuant to the laws of perjury of the United States of America that the
29
30   foregoing is true and correct.
31
32
33          DATED this 22nd day of January, 2021 at Hanover, Minnesota.
34
35
36
37
                                                   Katherine Paulson
38
39
40
41
42
43
44
45


     SECOND SUPPLEMENTAL DECLARATION OF                              G O R DO N     600 University Street
     KATHERINE PAULSON IN SUPPORT OF DEFENDANTS’                       T IL DE N    Suite 2915
     MOTION TO DISMISS - 5                                            THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
Case 2:20-cv-01606-BJR Document 43-2 Filed 01/22/21 Page 6 of 6
